Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

1. Claims 1-3,6-10,13-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5,7-11 of U.S. Patent No. 11183604 B2 hereafter ‘604) in view of US 2009/0224666 A1 (“Kyushima”). 
Although the claims at issue are not identical, they are not patentably distinct from each other because:
Instant application 17533707
‘604
1. A method for fabricating a photomultiplier with a field-shaping multi-well avalanche detector, the method comprising: 
5forming a lower insulator adjacent to a substrate, wherein the lower insulator includes a first face facing the substrate; forming an upper insulator spaced apart from a second face of the lower insulator, wherein the second face is provided on a side of the lower insulator opposite to the first face; 
forming a plurality of grids; 




10forming an a-Se photoconductive layer between the lower insulator and the upper insulator; (shown above)
providing a high voltage source on the second face of the lower insulator, in a light interaction region of the photomultiplier; and 


providing a collector on the second face of the lower insulator, 15wherein the collector is positioned in a collection region that is opposite the light interaction region, with an avalanche region positioned between the light interaction region and the collection region.  
6. The method of claim 1, further comprising forming a plurality of optical windows in 30the light interaction region.  







3. The method of claim 1, further comprising performing photolithography to define the avalanche region along a portion of the a-Se photoconductive layer.  


7. The method of claim 1, wherein the avalanche region is formed along a first axis.  

8. The method of claim 7, wherein the lower insulator, the a-Se photoconductive layer, and the upper insulator are formed along a second axis perpendicular to the first axis.  

9. The method of claim 1, wherein the plurality of grids are provided along the avalanche region.  

10. The method of claim 9, wherein each grid of the plurality of grids is provided at a 10predetermined distance from an adjacent another grid of the plurality of grids.  


13. The method of claim 11, wherein the plurality of grids form a plurality of lateral Frisch grids with a plurality of amplification stages therebetween.  

14. The method of claim 7, wherein the plurality of grids are configured to be biased to create a high-field region, to provide multi-stage avalanche gain that eliminates formation of field hot-spots inside the a Se photoconductive layer, and 


eliminate charge injection from high- field metal-semiconductor interfaces.

1. A photomultiplier with a field-shaping multi-well avalanche detector, comprising: 

a lower insulator; 
an a-Se photoconductive layer; and 

an upper insulator, wherein the a-Se photoconductive layer is between the lower insulator and the upper insulator, 
wherein a light interaction region, an avalanche region, and 
[Claim 7: The photomultiplier of claim 1, further comprising a plurality of grids along a horizontal length of the avalanche region.]

[shown above]


[Claim 5. The photomultiplier of claim 1, further comprising: 
a high voltage source positioned at a distal end of the light interaction region; and a collector positioned at a distal end of the collection region.]
a collection region are provided along a length of the photomultiplier, wherein the light interaction region and the collection region are positioned on opposite sides of the avalanche region, 
wherein the light interaction region comprising an upper optical window and a lower optical window, 
wherein the upper optical window is configured for input of first light from above the field-shaping multi-well avalanche detector, and wherein the lower optical window is configured for input of second light from below the field-shaping multi-well avalanche detector.


4. The photomultiplier of claim 1, wherein the avalanche region is formed via photolithography.



3. The photomultiplier of claim 1, wherein the avalanche region is formed in a horizontal orientation.

2. The photomultiplier of claim 1, wherein the a-Se photoconductive layer is positioned between the lower insulator and the upper insulator.


7. The photomultiplier of claim 1, further comprising a plurality of grids along a horizontal length of the avalanche region.

8. The photomultiplier of claim 7, wherein each grid of the plurality of grids provided at a predetermined distance from an adjacent another grid of the plurality of grids.


9. The photomultiplier of claim 7, wherein the plurality of grids form a plurality of lateral Frisch grids with a plurality of amplification stages therebetween.

10+11> 10. The photomultiplier of claim 7, wherein the plurality of grids are biased to create a high-field region, to provide multi-stage avalanche gain that eliminates formation of field hot-spots inside the a-Se.

11. The photomultiplier of claim 10, wherein the multi-stage avalanche gain is confined between grid planes of the plurality of grids and charge injection from metal electrodes is eliminated.


Regarding claim 1, ‘604 does not show a substrate.
Kyushima shows (Fig. 1) a substrate (4, para 25).
It would have been obvious to one of ordinary skill in the art, at or before the effective filing date of the invention was made, to add the invention of Kyushima, with substrate, to the invention of ‘604.
The motivation to do so is that the combination produces the predictable result of proper support for the device.

Regarding claim 2, Kyushima shows (Fig. 1) wherein the substrate (4, para 25) is a glass substrate.

2. Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over ‘604 as applied to claim 1 above in view of US 2012/0038013 A1 (“Karim”). 

Regarding claim 11, ‘604 shows plurality of grids.
‘604 in view of Kyushima does not show wherein each grid of the plurality of grids includes a first part and a second part, with the first part being opposite to the second part.  
Karim shows (Fig. 11) each grid include a first part (140 end towards the paper) and a second part (140 end into the paper at the other end), with the first part being opposite to the second part.  
It would have been obvious to one of ordinary skill in the art, at or before the effective filing date of the invention was made, to add the invention of Karim, with grid, to the invention of ‘604 in view of Kyushima.
The motivation to do so is that the combination produces the predictable result of having a length of lateral grid on the device for enhancing the speed of the device (para 58).

Allowable Subject Matter
Claims 4-5,12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WASIUL HAIDER whose telephone number is (571)272-1554. The examiner can normally be reached M-F 9 a.m. - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on (303) 297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WASIUL HAIDER/Examiner, Art Unit 2819